Opinion by
Keefe, J.
It appears there was a. clerical error made by the shipper in figuring the total value of the hides in question. The broker accepted *551■the incorrect total on the invoice and deducted therefrom the nondutiable charges. The appraiser because of the decrease in weight of the hides upon, the voyage advanced the unit value but the total of the invoice would not ordinarily have been advanced had it not been for a mistake in multiplication. As a matter of fact "the only advance in unit value resulted from the decrease in weight of the hides, and under customs regulations such advances are not the subject of imposition of additional duties for undervaluation. The court was of the opinion that in making the entry the petitioner did not intend to defraud the Government or to deceive the appraiser as to the value of the merchandise. The petition was therefore ■granted.